Citation Nr: 1013203	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  05-24 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of a fracture of the right femur with right hip 
arthritis (right femur disability), currently rated 20 
percent disabling.

2.  Entitlement to an increased rating for service-connected 
residuals of a fracture of the left femur with left hip 
arthritis (left femur disability), currently rated 20 
percent disabling.

3.  Entitlement to an increased rating for service-connected 
residuals of right tibial plateau with osteoarthritis of the 
right knee (right tibia disability), currently rated 30 
percent disabling.

4.  Entitlement to an increased initial rating for service-
connected left knee strain with osteoarthritis (left knee 
disability), currently rated 10 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to 
November 1981.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional 
Office (RO).   Jurisdiction of the file has since been 
transferred to the Wichita, Kansas RO.

A November 2002 rating decision granted service connection 
for kidney stones and assigned a noncompensable rating.  A 
March 2004 rating decision granted service connection for a 
left knee disability and assigned a 10 percent rating; right 
and left ankle sprains and assigned noncompensable ratings; 
and lumbosacral strain and assigned a 20 percent rating.  A 
December 2005 rating decision granted increased, 20 percent, 
ratings for right and left femur disabilities, and denied an 
increased rating for a right tibia disability.  

A hearing at the RO before the undersigned was conducted in 
May 2007.  A September 2007 Board decision denied increased 
initial ratings for service-connected low back disability, 
right ankle disability, left ankle disability, and kidney 
stones.  The issues of entitlement to increased ratings for 
right and left femur disabilities, right tibia disability, 
and left knee disability were remanded for further 
development and consideration.

In September 2009, the Veteran submitted additional medical 
treatment records, subsequent to the issuance of the latest 
supplemental statement of the case issued in August 2009.  
The pertinet medical evidence is duplicative of evidence 
previously considered by the agency of original 
jurisdiction.  The new evidence is not pertinent to the 
issues decided in this appeal.  38 C.F.R. § 20.1304(c) 
("[e]vidence is not pertinent if it does not relate to or 
have a bearing on the appellate issue or issues.")

The issue of entitlement to an increased rating for right 
tibia disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the 
service-connected right femur disability is manifested by no 
more than a moderate right hip disability; there is no 
evidence of malunion of the right hip, of limitation of 
rotation of the right hip with an inability to toe out more 
than 15 degrees, of limitation of adduction of the right hip 
with an inability to cross the right leg, of limitation of 
abduction of the right hip to 10 degrees, or of flexion to 
less than 120 degrees.

2.  The preponderance of the evidence shows that the 
service-connected left femur disability is manifested by no 
more than a moderate hip disability; there is no evidence of 
malunion of the left hip, of limitation of rotation of the 
left hip with an inability to toe out more than 15 degrees, 
of limitation of adduction of the left hip with an inability 
to cross the left leg, of limitation of abduction of the 
left hip to 10 degrees, or of flexion to less than 120 
degrees.

3.  The preponderance of the evidence shows that the 
Veteran's left knee disability is manifested by, at most, 
noncompensable loss of motion; and no instability has been 
shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
right femur disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5250-55 
(2009).

2.  The criteria for a rating in excess of 20 percent for 
left femur disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5250-55 (2009).

3.  The criteria for a rating in excess of 10 percent for 
left knee disability have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5250-55 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 
444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Regarding the bilateral femur issues, the RO provided the 
appellant notice by letter dated in January 2008, subsequent 
to the initial adjudication.  While the notice was not 
provided prior to the initial adjudication, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in an August 2009 supplemental statement of 
the case, following the provision of notice.  The appellant 
has not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 
(2006) identifying the five elements of a service connection 
claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

The left knee involves a "downstream" issue, as the initial 
claim for service connection was granted in the rating 
decision on appeal, and the Veteran disagrees with the 
evaluation assigned.  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
As the Veteran has not alleged any prejudice, that burden 
has not been met.  See Shinseki, supra.

Accordingly, the Veteran is not prejudiced by a decision on 
the appeal, regardless of the timing or content of the 
notice provided by the RO.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the 
Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Factual Background

A VA examination was conducted in December 2003.  Left knee 
motion was 0 to 140 degrees.  Knee ligaments were stable.  
The examiner stated that the Veteran's left knee lost 10 to 
15 degrees of flexion during flare ups or pain on repeated 
use.  

A VA examination was conducted in April 2005.  The examiner 
stated that the Veteran had occasional pain in his left hip, 
and that his femurs were perfectly healed.  There was no 
deformity, tenderness, major shortening, or deficiency.  
Motion of the left hip included flexion of 0 to 100 degrees, 
extension of 0 to 30 degrees, adduction of 0 to 15 degrees, 
abduction of 0 to 25 degrees, external rotation of 0 to 30 
degrees, and internal rotation of 0 to 20 degrees.  Motion 
of the right hip included flexion of 70 degrees, extension 
of 30 degrees, adduction of 0 to 15 degrees, abduction of 0 
to 20 degrees, external rotation of 0 to 30 degrees, and 
internal rotation of 0 to 20 degrees.  Left knee motion was 
0 to 140 degrees.  Knee ligaments were stable.  

The examiner stated that there was no change in active or 
passive range of motion of the joints during repeated 
testing against resistance or due to painful motion, 
weakness, impaired endurance, fatigue, flare ups or 
incoordination.  

A VA examination was conducted in February 2009.  Left knee 
motion was 0 to 140 degrees.  No pain on motion was noted.  
Motion of the hips included normal flexion, extension of 0 
to 30 degrees, adduction of 0 to 25 degrees, normal 
abduction, external rotation of 0 to 30 degrees, and 
internal rotation of 0 to 40 degrees.  Painful motion was 
noted at 125 degrees flexion, and 30 degrees extension.  The 
DeLuca criteria were followed without additional findings.  

III.  Analysis

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify various disabilities.  38 
C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  See generally 38 C.F.R. §§ 4.1, 4.2.

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  A finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40.  "[F]unctional loss due to 
pain is to be rated at the same level as the functional loss 
when flexion is impeded."  Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1993).

The Veteran contends that his service-connected disabilities 
should be rated more than 20 percent, 20 percent, and 10 
percent disabling, as their symptoms and manifestations of 
the disability from which he suffers have increased in 
severity.  The Veteran's statements regarding the severity 
of his service-connected disabilities are deemed competent 
with regard to the description of symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, these 
statements must be considered with the clinical evidence in 
conjunction with the appropriate rating criteria.

Staged ratings are for consideration in both initial ratings 
claims and increased-rating claims in which distinct time 
periods with different ratable symptoms can be identified.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

A.  Bilateral Femur Disability

The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5250 
to 5255, provide the criteria for rating hip and thigh 
disabilities.  The normal range of hip flexion is 125 
degrees and hip abduction is 45 degrees.  38 C.F.R. § 4.71, 
Plate II.  

Diagnostic Code 5250 requires ankylosis of the hip.  There 
is no evidence of ankylosis.

Diagnostic Code 5251 provides a maximum rating of 10 percent 
for limitation of extension of the thigh to 5 degrees; and 
Diagnostic Code 5253 provides a maximum rating of 20 percent 
for limitation of abduction with motion lost beyond 10 
degrees.  As the Veteran is already in receipt of bilateral 
20 percent ratings, these Diagnostic Codes need not be 
considered.  

Diagnostic Code 5252 provides a 10 percent rating for 
limitation of flexion of the thigh to 45 degrees; a 20 
percent rating where flexion is limited to 30 degrees; a 30 
percent rating where flexion is limited to 20 degrees; and a 
40 percent rating where flexion is limited to 10 degrees.  
As noted above, thigh flexion has never been limited to 10 
degrees.  Therefore, an increased rating is not warranted 
under this Diagnostic Code.  

Diagnostic Code 5254 require flail joint.  There is no 
suggestion of such disability.  Diagnostic Code 5255, 
impairment of the femur, requires a fracture of the femur, 
with false joint, nonunion, or malunion.  Although the 
Veteran sustained fractures to both femurs in service, all 
post-service X-rays, see e.g., December 1981, noted that the 
femurs healed with no false joint, malunion or nonunion of 
the femur.  In addition, the Veteran is in receipt of 
separate service-connected ratings for his bilateral knee 
disabilities.  

A higher disability evaluation is not warranted on the basis 
of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45.  The April 2005 and 
February 2009 VA examination reports noted no such 
additional loss of function.  There is no basis for a rating 
higher than 20 percent. 

B.  Left Knee Disability

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.  
It is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit 
rating under several diagnostic codes, however, the critical 
element in permitting the assignment of several ratings 
under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

The knee can be rated under Diagnostic Codes 5256, 5257, 
5258, 5259, 5260, 5261, 5262, and/or 5263.  38 C.F.R. § 
4.71a.  Assigning multiple ratings for the veteran's 
bilateral disability based on the same symptoms or 
manifestations would constitute prohibited pyramiding.  38 
C.F.R. § 4.14.  However, lateral instability and 
degenerative arthritis of the knee may be rated separately 
under Diagnostic Codes 5257 and 5003.  VAOPGCPREC 23-97 
(1997).  See also Esteban, 6 Vet. App. at 261 (1994) 
(separate disabilities arising from a single disease entity 
are to be rated separately); but see 38 C.F.R. § 4.14 (the 
evaluation of the same disability under various diagnoses is 
to be avoided).  Consideration must be given to whether 
separate ratings may be granted based on limitation of 
flexion (Diagnostic Code 5260) and limitation of extension 
(Diagnostic Code 5261) of the same knee joint.  See 
VAOPGCPREC 9-2004, 69 Fed. Reg. 59990 (2004).  

The Veteran has never been diagnosed with ankylosis of the 
either knee, dislocated semilunar cartilage, or impairment 
of the tibia and fibula.  Therefore, Diagnostic Codes 5256, 
5258, and 5262 are not for application.  Nor has there been 
any diagnosis of removal of semilunar cartilage or genu 
recurvatum and Diagnostic Codes 5259 and 5263 are not for 
application.  

There is no competent medical evidence of record indicating 
that the Veteran's left knee has subluxation or lateral 
instability.  Therefore, a separate rating is not warranted 
under Diagnostic Code 5257.

Knee arthritis is rated as degenerative arthritis under 
Diagnostic Code 5003, which in turn, is rated based on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, as in this case, an evaluation of 10 percent is 
assignable for each major joint or group of minor joints 
affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

The Rating Schedule provides compensable ratings for 
limitation of flexion of the leg when flexion is limited to 
45 degrees (10 percent), 30 degrees (20 percent), and 15 
degrees (30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  Compensable ratings for limitation of extension of 
the leg are assigned when extension is limited to 10 degrees 
(10 percent), 15 degrees (20 percent), 20 degrees (30 
percent), 30 degrees (40 percent) or 45 degrees (50 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal 
knee flexion and extension is from 0 to 140 degrees.  38 
C.F.R. § 4.71, Plate II.  Separate ratings under 38 C.F.R. § 
4.71a, Diagnostic Code 5260 and Diagnostic Code 5261 may be 
assigned for disability of the same joint, if none of the 
symptomatology on which each rating is based is duplicative 
or overlapping.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59,990 
(2005).

None of the medical evidence shows that any knee flexion or 
extension is limited to the extent necessary to meet the 
criteria for separate compensable ratings.  To assign two 
separate compensable ratings solely based on painful motion 
under Diagnostic Codes 5260 and 5261 would be in violation 
of the rule of pyramiding.  See 38 C.F.R. § 4.14; VAOPGCPREC 
9- 04, supra.  Thus, the currently assigned 10 percent 
rating is proper.  See Diagnostic Code 5003, supra.

Consideration has been given to whether a higher rating is 
warranted for the service-connected left knee disability 
based on functional impairment and pain.  The April 2005 and 
February 2009 VA examination reports noted no such 
additional loss of function.  There is no objective evidence 
that pain on use of the left knee results in limitation of 
motion to a degree which would support a higher rating.

C.  Extraschedular Considerations

Consideration has also been given regarding whether the 
schedular evaluation is inadequate, requiring that the RO 
refer a claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for 
consideration of an extra-schedular evaluation where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or 
unusual disability picture occurs where the diagnostic 
criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Thun, 
22 Vet. App. at 115-116.  When those two elements are met, 
the appeal must be referred for consideration of the 
assignment of an extraschedular rating, otherwise, the 
schedular evaluation is adequate, and referral is not 
required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  
Ratings in excess of those assigned are provided for certain 
manifestations of the service-connected disorders but the 
medical evidence reflects that those manifestations are not 
present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's disabilities.  The Veteran has not required 
hospitalization due to these service-connected disabilities, 
and marked interference of employment has not been shown.  
Therefore, the Veteran's disability picture is contemplated 
by the rating schedule and no extraschedular referral is 
required. 

D.  Conclusion

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and increased ratings are 
not warranted. 


ORDER

A disability rating in excess of 20 percent for the right 
femur disability is denied.

A disability rating in excess of 20 percent for the left 
femur disability is denied.

A disability rating in excess of 10 percent for the left 
knee disability is denied.


REMAND

The Veteran's post-total knee replacement (TKR) right knee 
disability is assigned a (minimum) 30 percent rating under 
Diagnostic Code 5055 (for TKR), which provides an initial 
one year period of a temporary total rating after 
replacement.  A 60 percent rating is to be assigned for 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  Intermediate degrees of 
residual weakness, pain, or limitation of motion are to be 
rated by analogy to diagnostic codes 5256, 5261, 5262, with 
a minimum rating of 30 percent.  38 C.F.R. § 4.71a.

The duty to assist also includes obtaining an adequate VA 
examination.  The examinations of record are inadequate to 
resolve this issue.   See McClendon v. Nicholson, 20 Vet. 
App. 79, 84 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination of his right knee to 
ascertain the current severity of the 
service-connected disability.  The 
Veteran's claims file, including a copy of 
this remand, should be made available to 
the examiner.  The examiner should report 
flexion and extension, to include the 
point (in degrees) where motion is limited 
by pain.  The examiner should clearly 
report whether the right knee disability 
results in chronic residuals consisting of 
severe painful motion or weakness in the 
affected extremity.  The examiner should 
also report whether there is nonunion with 
loose motion requiring a brace.

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
Veteran and his representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence 
and argument on the matter Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.2009).







______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


